Citation Nr: 1021448	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-04 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a pulmonary disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1945 to 
December 1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  In that decision, the RO, among other things, denied 
entitlement to service connection for pneumonia/pulmonary 
condition.

In April 2009, the Veteran testified during a hearing at the 
RO before the undersigned; a transcript of that hearing is of 
record.

In June 2009 and February 2010, the Board remanded the claim.  
As discussed below, the RO ultimately complied with the 
Board's remand instructions.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).


FINDING OF FACT

A pulmonary disorder is not related to in-service pneumonia.


CONCLUSION OF LAW

A pulmonary disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a pre-rating November 2005 letter, the RO notified the 
Veteran of the evidence needed to substantiate his claim for 
service connection for lung condition/ pneumonia residuals.  
This letter also satisfied the second and third elements of 
the duty to notify by delineating the evidence VA would 
assist in obtaining and the evidence it was expected that he 
would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  In any event, the November 2005 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim, in the November 2005 letter.  

Contrary to VCAA requirements, some of the VCAA-compliant 
notice in this case was provided after the initial 
adjudication of the claim(s).  Mayfield v. Nicholson, 444 
F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was 
cured by readjudication of the claim in a March 2010 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained all of the identified post-service 
treatment records.  The Veteran indicated in a January 2006 
statement in support of claim (VA Form 21-4138) that all 
treatment was at the Albany VA Medical Center (VAMC) and 
there was no private medical treatment.  As discussed below, 
some of the Albany VAMC records reflect that the Veteran was 
treated by private physicians, and the physician who 
performed the July 2009 VA examination indicated that he 
reviewed electronic records which do not appear to have been 
associated with the claims file.  As the Veteran did not 
identify the private records or provide authorization and 
consent to release this information, the RO was not required 
to seek to obtain them.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) ("The duty to assist is not always a one-way 
street"); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring 
claimant to cooperate fully with VA's efforts to obtain 
federal and non-federal records, including providing 
identifying information).  Moreover, the VA physician was 
competent to report and interpret other medical reports; 
therefore, a remand to obtain these records is unnecessary.

The RO requested the Veteran's service treatment records 
(STRs) from the National Personnel Records Center (NPRC), but 
the NPRC indicated that the records had likely been destroyed 
by fire and could not be located.  In these circumstances, 
when a Veteran's STRs are unavailable through no fault of his 
own, VA's duties to assist, to provide reasons and bases for 
its findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 
4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)).

In addition, when VA is unable to produce records that were 
once in its custody an explanation should be given a claimant 
as to how STRs are maintained, why the search that was 
conducted constitutes a reasonably exhaustive search, and why 
further efforts are not justified.  Dixon v. Derwinski, 3 
Vet. App. 261, 264 (1992).  Moreover, the claimant should be 
assisted in obtaining sufficient evidence from alternate or 
collateral sources.  Id. at 263 (citing VA Adjudication 
Manual).

The RO complied with the notice and assistance requirements 
with regard to missing STRs in this case.  In its November 
2005 letter, the RO informed the Veteran that his records may 
have been destroyed by fire, requested that he fill out a 
form to enable it to verify his service dates and character 
of discharge, and asked him to submit copies of any discharge 
documents, military orders, or military award documents.  In 
an October 2006 letter, the RO requested that the Veteran 
submit any STRs that he had in his possession, and informed 
him that he could furnish documents that could substitute for 
STRs, such as statements from military medical personnel, 
"buddy" statements, letters written during service, and 
other types of documents.  The RO also asked the NPRC to 
search for alternative records such as sick/morning reports, 
and the NPRC replied in January 2007 that there was no 
reference to the Veteran in morning reports of his unit for 
June and July of 1945, the time period during which he stated 
that he had pneumonia.  The RO also issued a December 2007 
formal finding of unavailability of federal records, 
indicating the efforts made to obtain the STRs.  In addition, 
the Board has found the Veteran's report of in-service 
pneumonia to be credible, which has mitigated the effects of 
the missing STRs.

In addition, the Board remanded the claim in June 2009 for a 
VA examination as to whether a currently diagnosed lung 
disorder is related to his in-service treatment for pneumonia 
and such an examination was provided in July 2009.  When the 
July 2009 VA examiner failed to provide a rationale for his 
opinion, the Board in February 2010 remanded the claim to 
obtain such a rationale, and one was provided in a March 2010 
addendum.  Consequently, the examination and addendum provide 
an adequate basis on which to decide the claim, and the Board 
has ensured compliance with its July 2009 remand.  Stegall v. 
West, 11 Vet. App. at 271.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for service connection for a 
pulmonary disorder is thus ready to be considered on the 
merits.


Analysis

As an initial matter, the Board notes that the Veteran did 
not engage in combat with the enemy.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
evidence of a current disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999). Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has been diagnosed with multiple current 
pulmonary disorders.  A July 2006 VA treatment note contains 
a diagnosis of interstitial lung disease.  The July 2009 VA 
examination report contains a diagnosis of chronic 
obstructive pulmonary disease (COPD) and thoracic aortic 
aneurysm.  The Albany VAMC treatment records refer to a 
diagnosis of non-Hodgkin's lymphoma in 1990 along with 
chemotherapy and abdominal radiation, a thoracotomy for open 
lung biopsy in 1994 with benign results and a diagnostic 
laporotomy in 1995.

In addition, the Veteran indicated in his September 2005 
claim form and during the Board hearing that he was 
hospitalized for one week in July 1945 for pneumonia.  As 
noted, the Board has found the Veteran's testimony credible 
on this point and there is therefore competent evidence of an 
in-service pulmonary disease notwithstanding the absence of 
STRs.  The issue is thus whether a current pulmonary disorder 
is related to this in-service disease, or whether there has 
been continuity of pulmonary symptomatology.

The Veteran wrote in his January 2008 substantive appeal (VA 
Form 9), "I have suffered since 1945 with this problem," 
and noted his in-service July 1945 hospitalization and being 
sent to the Philippines.  He did not specify whether he was 
talking about the pulmonary disorder or shoulder disability 
that were then on appeal when he referred to suffering since 
1945 with this problem.  During the hearing, the Veteran 
stated that he was hospitalized in Fort Orange, California 
for about a week and then was sent to the Philippines.  When 
asked if he had additional trouble with either his shoulder 
or lungs during service, the Veteran answered, "No, I didn't 
have any additional trouble, but they thought - in this 
hospital, they thought I had a scar on my lung.  So I had 
them operate from here, down under my arm, they took out a 
piece of my lungs in this hospital."  The Veteran's answer 
to the next question indicated that he was talking about 
surgery performed in 1990.  The Veteran's representative 
noted that this was a long time after service, and asked how 
long it was after service that the Veteran sought treatment 
for either his shoulder or lung.  The Veteran replied, "I 
didn't get any medical treatment until I came down with the 
problems," i.e., the non-Hodgkin's lymphoma.  He noted that 
the physician had thought there was a lung problem but 
indicated that they were mistaken.  The Veteran subsequently 
indicated that he had had trouble with his shoulder for 45-50 
years, but did not make the same statement with regard to his 
lungs.

Based on the above, it is not clear whether the Veteran has 
testified to continuity of pulmonary symptomatology.  To the 
extent that he has done so, such testimony is general in 
nature, and conflicts with the more specific statements 
indicating that there was no treatment until approximately 
1990.  This testimony also conflicts with a July 2005 
treatment note indicates that the Veteran notice increased 
shortness of breath in the past month.  The Veteran did not 
indicate to the July 2009 VA examiner whether he had 
experienced continuity of pulmonary symptomatology.  Thus, to 
the extent that the Veteran has testified to continuity of 
symptomatology, the Board finds that these general statements 
made in connection with the appeal are outweighed by the 
statements made to VA health care professionals during the 
course of treatment.  If that was the intent of the 
testimony, such testimony would not be credible.  Service 
connection on the basis of continuity of symptomatology is 
therefore not warranted.

As to whether a current pulmonary disorder is otherwise 
related to the in-service pneumonia, the July 2009 VA 
examiner noted the in-service treatment for pneumonia in 
1945, the lack of medical evidence of such treatment, and his 
assumption that there was such treatment, but that there was 
no indication of which lung or lobe was involved.  The 
examiner noted the past medical history of non-Hodgkin's 
lymphoma which the Veteran stated had been diagnosed in 1989, 
but that the medical records showed was in 1990.  The 
examiner noted an open biopsy of the right lung because of an 
abnormality in the right lobe, possibly performed to 
determine if the cancer had spread there.  The CT scans 
showed several areas of nodular densities in both lungs and 
some hilar enlargement; thus, the biopsy may have been 
performed to determine what other conditions might have 
evolved.

The July 2009 pulmonary examination was essentially normal.  
The examiner noted recent pulmonary function tests that 
showed a decrease in the expected FVC and moderate decrease 
in the FEV1 and FEV1/FVC ration, which was interpreted as a 
moderate airway obstruction that improved somewhat on 
bronchodilator therapy.  As noted, the diagnosis was COPD, 
and the opinion was that, assuming the Veteran had pneumonia 
in service, it is not likely ("less likely than not") that 
any of the present intrathoracic conditions, including 
pulmonary nodules, hilar lymph node enlargement and the 
thoracic aortic aneurysms, were the result of that pneumonia.  

In a March 2010 clarification, the same VA physician noted 
that he re-reviewed the claims file, and first opined that 
the thoracic aortic aneurysm was not related to the in-
service pneumonia because an aortic aneurysm is a result of a 
weakening of the wall of a blood vessel, and the part of the 
aorta that is located in the thorax but lies outside of the 
lung is generally not influenced by diseases of the lungs.  
He also found that the non-Hodgkin's lymphoma was not related 
to the pneumonia because the Veteran's non-Hodgkin's lymphoma 
did not involve the lungs and pneumonia does not lead to non-
Hodgkin's lymphoma.  As to the nodular densities and hilar 
enlargement, the physician noted that bacterial pneumonias 
usually do not leave granulomas, except for tuberculosis and 
fungal pneumonitidities and that, had the Veteran had one of 
these diagnoses, he would have spent more than a week in the 
hospital.  The physician also noted that, while sarcoidosis 
could leave trace granulomas in the lungs, as well as hilar 
lymph nodes, this is an interstitial disease, while the 
diagnosis on the July 2009 VA examination was an obstructive 
airway disease.  Therefore, he concluded that it was not 
likely ("not at least as likely as not") that the Veteran's 
pneumonia resulted in the Veteran's pulmonary granuloma 
and/or hilar lymph nodes.

The physician who performed the July 2009 VA examination 
considered each diagnosed pulmonary disability in turn, and 
explained the reasons for his conclusion that none of them 
were likely related to the Veteran's in-service pneumonia.  
His opinion is is therefore entitled to substantial probative 
weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008) (most of the probative value of a medical opinion 
comes from its reasoning).  As to his statement that 
sarcoidosis could leave trace granulomas and hilar lymph 
nodes, this statement is not of sufficient certainty to 
warrant a finding of service connection.  Winsett v. West, 11 
Vet. App. 420, 424 (1998) (terminology equivalent to "may or 
may not" is an insufficient basis for an award of service 
connection).  The only other statement as to the etiology of 
any current pulmonary disorder is that of the physician who 
prepared the July 2006 VA geriatric outpatient note, who 
wrote that "The patient seems to have interstitial lung 
disease of the right lung of unclear etiology."  This 
statement similarly does not provide a basis for he grant of 
service connection for a pulmonary disorder.  She also noted 
that the Veteran's dyspnea did not appear to be due to any 
component of fluid overload based on her examination.

For the foregoing reasons, the preponderance of the evidence 
is against the claim for service connection for a pulmonary 
disorder.  The benefit-of-the-doubt doctrine is therefore not 
for application, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a pulmonary disorder is 
denied.

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


